Title: From Thomas Jefferson to Louis Hue Girardin, 17 August 1821
From: Jefferson, Thomas
To: Girardin, Louis Hue


Dear Sir
Monticello
Aug. 17. 21.
Your favor of Aug. 12. is duly recieved, covering the letter of mr Reynolds and some printed sheets containing solutions of Mathematical questions by him. these last I re-inclose presuming he would wish to keep possession of them. on the subject of Professors we are unable to say a word. the University has contracted a great debt, by permission of the legislature, for the repayment of which it’s annual funds are hypothecated. it will require these for many years to pay the debt, and so long the buildings must be shut up, unless the public take the debt off their hands.The figures you speak of in my collection, cannot be Hindoo as you suppose. they must be Indian of our own continent as I possess no others. I am not able to answer your enquiries as to Made De Riedesel. she was our near neighbor & very intimate in our family; but we never had any correspondence after she left us; nor have I ever been informed of any letters written by her after she left us. in passing thro’ Hesse myself about the year 1786. I heard that herself & the Baron were both then living. I thank you for your kind enquiries about my health. I consider it as quite reestablished, and as good as I have a right to expect at the age of 78. I am glad to learn that your College goes on well. the general possession of science in America is the interest of every American. I salute you with best wishes for your health and assurances of great esteem & respect.Th: Jefferson